


110 HR 3836 IH: To require that funds awarded to States and political

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3836
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Watson, Mr. Grijalva,
			 Mr. Berman,
			 Mr. Space,
			 Ms. Matsui,
			 Mr. Gonzalez,
			 Ms. Giffords,
			 Mr. George Miller of California,
			 Mr. Bilbray,
			 Mr. Hinchey,
			 Mr. Gene Green of Texas,
			 Mr. Filner,
			 Mr. Reyes, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require that funds awarded to States and political
		  subdivisions for the State Criminal Alien Assistance Program be distributed no
		  later than 120 days after the last day of the annual application period for
		  such Program.
	
	
		1.Distribution of SCAAP
			 awardsSection 241(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the
			 end the following new paragraph:
			
				(7)Any funds awarded to a State or political
				subdivision of a State, including a municipality, for a fiscal year under this
				subsection shall be distributed to such State or political subdivision not
				later than 120 days after the last day of the application period for assistance
				under this subsection for that fiscal
				year.
				.
		
